                   Case 19-10684-KG           Doc 344         Filed 05/13/19       Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                          x
In re:                                                    :      Chapter 11
                                                          :
HEXION HOLDINGS LLC, et al.,1                             :      Case No. 19-10684 (KG)
                                                          :
                          Debtors.                        :      Jointly Administered
                                                          :
                                                          x

                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON MAY 15, 2019 AT 3:00 P.M. (ET)2

I.       WITHDRAWN MATTER:

         1.        Debtors’ Motion for Entry of an Order (A) Conditionally Establishing Deadline
                   for Objections to Confirmation of Chapter 11 Plan and Setting Confirmation
                   Hearing and (B) Approving Form and Manner of Notice of Plan Confirmation
                   Hearing and Objection Deadline [Docket No. 204 – filed April 25, 2019]

                   Objection / Response Deadline: May 8, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Informal comments from the Office of the United States Trustee (the
                          “UST”)

                   Related Documents:

                   i.     Joint Chapter 11 Plan of Reorganization of Hexion Holdings LLC and its
                          Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No.
                          194 – filed April 24, 2019]


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Hexion Holdings LLC (6842); Hexion LLC (8090); Hexion Inc. (1250); Lawter International Inc. (0818); Hexion CI
Holding Company (China) LLC (7441); Hexion Nimbus Inc. (4409); Hexion Nimbus Asset Holdings LLC (4409);
Hexion Deer Park LLC (8302); Hexion VAD LLC (6340); Hexion 2 U.S. Finance Corp. (2643); Hexion HSM
Holdings LLC (7131); Hexion Investments Inc. (0359); Hexion International Inc. (3048); North American Sugar
Industries Incorporated (9735); Cuban-American Mercantile Corporation (9734); The West India Company (2288);
NL Coop Holdings LLC (0696); and Hexion Nova Scotia Finance, ULC (N/A). The address of the Debtors’
corporate headquarters is 180 East Broad Street, Columbus, Ohio 43215.
2
 The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the May 15, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Tuesday, May 14, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21232911v.1
                   Case 19-10684-KG        Doc 344      Filed 05/13/19    Page 2 of 4



                   ii.    Disclosure Statement for Joint Chapter 11 Plan of Reorganization of
                          Hexion Holdings LLC and its Affiliated Debtors [Docket No. 195 – filed
                          April 24, 2019]

                   iii.   Notice of Withdrawal [Docket No. 332 - filed May 8, 2019]

                   Status: This matter has been withdrawn.

II.      MATTER FILED UNDER CERTIFICATION:

         2.        Debtors’ Motion for Entry of an Order Authorizing the Filing Under Seal of
                   Certain Confidential Information in Exhibit Attached to the Backstop Motion
                   [Docket No. 207 – filed April 25, 2019]

                   Objection / Response Deadline: May 8, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:      None to date.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Debtors’ Motion for Entry of an
                          Order Authorizing the Filing Under Seal of Certain Confidential
                          Information in Exhibit Attached to the Backstop Motion [Docket No. 343
                          – filed May 13, 2019]

                   Status: On May 13, 2019, the Debtors filed a certificate of no objection regarding
                           this matter. Accordingly, a hearing on this matter is only necessary to the
                           extent the Court has any questions or concerns.

III.     MATTERS GOING FORWARD:

         3.        Debtors’ Application for Entry of an Order (I) Authorizing the Employment and
                   Retention of Moelis & Company LLC as Investment Banker and Financial
                   Advisor for the Debtors and Debtors in Possession, Effective Nunc Pro Tunc to
                   the Petition Date, and Waiving Certain Information Requirements Imposed by
                   Local Rule 2016-2, and (II) Granting Related Relief [Docket No. 193 – filed April
                   24, 2019]

                   Objection / Response Deadline: May 8, 2019 at 4:00 p.m. (ET); extended by
                                                  agreement for the UST to May 10, 2019 at 4:00
                                                  p.m. (ET)

                   Objections / Responses Received:

                   A.     Informal comments from the UST

                   Related Documents: None to date.

                   Status: The Debtors are working to resolve the informal comments of the UST

                                                    2
RLF1 21232911v.1
                   Case 19-10684-KG        Doc 344      Filed 05/13/19    Page 3 of 4



                          and hope to file a revised proposed form of order resolving the informal
                          comments under certification of counsel prior to the hearing.

         4.        [FILED UNDER SEAL] Debtors’ Motion for Entry of Orders (A) Approving
                   Assumption of Restructuring Support Agreement, (B) Authorizing Entry Into and
                   Performance Under Equity Backstop Agreement, and (C) Authorizing Entry Into
                   and Performance Under Debt Backstop Agreement [Docket No. 197 – filed April
                   25, 2019]

                   Objection / Response Deadline: May 9, 2019 at 4:00 p.m. (ET); extended by
                                                  agreement for the UST to May 10, 2019 at 4:00
                                                  p.m. (ET)

                   Objections / Responses Received:

                   A.     Informal comments received from the UST

                   B.     Informal comments received from the Official Committee of Unsecured
                          Creditors (the “Committee”)

                   Related Documents:

                   i.     [REDACTED] Debtors’ Motion for Entry of Orders (A) Approving
                          Assumption of Restructuring Support Agreement, (B) Authorizing Entry
                          Into and Performance Under Equity Backstop Agreement, and
                          (C) Authorizing Entry Into and Performance Under Debt Backstop
                          Agreement [Docket No. 198 – filed April 25, 2019]

                   ii.    Order Shortening the Notice Period and Waiving Local Rule 9006-1(c)(ii)
                          with Respect to Debtors’ Motion for Entry of Orders (A) Approving
                          Assumption of Restructuring Support Agreement, (B) Authorizing Entry
                          Into and Performance Under Equity Backstop Agreement, and
                          (C) Authorizing Entry Into and Performance Under Debt Backstop
                          Agreement [Docket No. 211 – entered April 26, 2019]

                   Status: The Debtors are working to resolve the informal comments of the UST
                           and the Committee and hope to file a revised proposed form of order
                           resolving the informal comments under certification of counsel prior to the
                           hearing.




                                                    3
RLF1 21232911v.1
                   Case 19-10684-KG    Doc 344      Filed 05/13/19   Page 4 of 4



Dated:     May 13, 2019
           Wilmington, Delaware        /s/ Amanda R. Steele
                                      Mark D. Collins (No. 2981)
                                      Michael J. Merchant (No. 3854)
                                      Amanda R. Steele (No. 5530)
                                      Brendan J. Schlauch (No. 6115)
                                      RICHARDS, LAYTON & FINGER, P.A.
                                      One Rodney Square
                                      920 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 651-7700
                                      Fax:          (302) 651-7701
                                      Email:        collins@rlf.com
                                                    merchant@rlf.com
                                                    steele@rlf.com
                                                    schlauch@rlf.com

                                      - and -

                                      George A. Davis (admitted pro hac vice)
                                      Andrew M. Parlen (admitted pro hac vice)
                                      Hugh Murtagh (admitted pro hac vice)
                                      LATHAM & WATKINS LLP
                                      885 Third Avenue
                                      New York, New York 10022
                                      Telephone:   (212) 906-1200
                                      Facsimile:   (212) 751-4864
                                      Email:       george.davis@lw.com
                                                   andrew.parlen@lw.com
                                                   hugh.murtagh@lw.com

                                      - and -

                                      Caroline A. Reckler (admitted pro hac vice)
                                      Jason B. Gott (admitted pro hac vice)
                                      LATHAM & WATKINS LLP
                                      330 North Wabash Avenue, Suite 2800
                                      Chicago, Illinois 60611
                                      Telephone:     (312) 876-7700
                                      Facsimile:     (312) 993-9767
                                      Email:         caroline.reckler@lw.com
                                                     jason.gott@lw.com

                                      Attorneys for the Debtors and Debtors in Possession




                                                4
RLF1 21232911v.1
